DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends on a canceled claim and thus fails to further limit any previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 2, 5, 6, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103790659 (see translation).  CN ‘659 teaches  	1. A 2×1 multi-shaft power island system, comprising: a first gas turbine (GT)/gas turbine generator (GTG)/heat recovery steam generator (HRSG) island 11 / 21 , the GT/GTG/HRSG island comprising: a first gas turbine system 10 configured to produce power by combusting a fuel; a first turbine generator system mechanically coupled to the first gas turbine system 10 and configured to produce electrical power [see middle of paragraph 0023 which teaches the multi-axis (multi-shaft) configuration each has electrical generators]; a first HRSG system 21 fluidly coupled to the first gas turbine system 10 and configured to generate a first steam; a second GT/GTG/HRSG island 10 / 20, comprising: a second gas turbine system 11 configured to produce power by combusting the fuel; a second turbine generator system mechanically coupled to the second gas turbine system 11 and configured to produce electrical power [see paragraph 0023]; a second HRSG system 20 fluidly coupled to the second gas turbine system and configured to generate a second steam; a steam turbine system 30 fluidly coupled to the first HRSG system 21 and to the second HRSG system 20 and configured to produce power via the first steam and the second steam; and a steam turbine generator system mechanically coupled to the steam turbine system 30 and configured to produce electrical power [see paragraph 0023], wherein the steam turbine system 30 is disposed in a location between the first GT/GTG/HRSG island 11 / 21 and the second GT/GTG/HRSG island 10 / 20, wherein the steam turbine system 30 comprises a steam turbine centerline, and the first HRSG system 21 comprises a first HRSG centerline, and wherein the steam 16. A combined cycle power plant system, comprising: a first power production island 11 / 21 configured to produce electrical power [see paragraph 0023]; a second power production island 10 / 20 configured to produce electrical power [see paragraph 0023]; and a steam turbine island comprising a steam turbine system 30 and a steam turbine generator system mechanically coupled to the steam turbine system 30 and configured to produce electrical power [see paragraph 0023], wherein the steam turbine island is disposed in a location between the first power production island 11 / 21 and the second power production island 10 / 20, wherein the first power production island 11/21 comprises a gas turbine (GT)/gas turbine generator (GTG)/heat recovery steam generator  by combusting a fuel; a first turbine generator system mechanically coupled to the first gas turbine system 10 and configured to produce electrical power [see paragraph 0023]; a first HRSG system 21 fluidly coupled to the first gas turbine system and configured to generate a first steam, and wherein the steam turbine system 30 comprises a steam turbine centerline, and the first HRSG system 21 comprises a first HRSG centerline, wherein and the steam turbine centerline is disposed perpendicular to the first HRSG centerline [see Fig. 2 and abstract teaches perpendicular]; wherein the steam turbine system 30 is disposed between the first HRSG system 21 and the second power production island 10/20.
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by CN 103790659 (see translation) in view of Martens et al (4,576,124) and / or Trippold et al (2017/0051635).  CN ‘659 teaches the claimed invention including broadly wherein the steam turbine system 30 is disposed either between [at least broadly] the first HRSG system 21 and the second HRSG system 20 or between the first power production or the second power production island 10/20, as taught by Trippold and/or Martens et al, as conventional locations utilized in the art for the steam turbine and/or to place the steam turbine close to the source of steam from the HRSG’s, which allows minimizing the steam pipe length [Trippold - paragraph 0032].   The prior art all teach the first piping interconnecting the first HRSG system to the steam turbine system, a second piping interconnecting the second HRSG system to the steam turbine system but do not teach the .
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments distinguish over Trippold et al & Ekanayake et al under 35 USC 102.  
Applicant’s arguments ignored the CN 103790659 reference and its treatment under 35 USC 102 and only under the reference under 35 USC 103.  
Applicant alleges the CN 103790659 is “silent as to HRSG systems” even though the Examiner specifically identified elements 20 & 21 as the HRSG systems and their centerlines are clearly visible in the figures.  Applicant’s implies that the waste heat boilers 20, 21 of CN ‘659 should not be considered HRSG systems because they do no not use the specific term “HRSG” in the CN reference.  In rebuttal, the term HRSG stands for “Heat Recovery Steam Generator” and the waste heat boilers 10, 20 of CN Heat Recovery of the gas turbine and 2) are Steam Generators, as boilers by definition generate steam and this is also taught throughout the reference.  Furthermore, as background information, Martens [see Fig. 1] clearly teaches:  in col. 1, lines 26-28; col. 3, lines 25-col. 4, line 2 that the HRSG generators 18, 28 are used virtually interchangeably with the term boiler (BLR #1, BLR #2):
 “Heat recovery steam generators, e.g., boilers, are designed to extract heat from hot gases, and to convert with such heat, water into superheated steam at a relatively high pressure. [col. 1, lines 26-28]” and
 “Referring to FIG. 1, a combined-cycle electrical power plant includes, centered on a steam turbine 36, two heat recovery steam generators (18, 28). The hot gas produced by the associated gas turbine and after-burner flows vertically upward in the stack structure. Feedwater from the condenser of the turbine, circulated by condensate pump 30, circulates through respective flow control valves (32, 33) into the deaerator, then, through the economizer, and the superheater tubes of the corresponding heat recovery steam generator in a downward direction, e.g. counter to the direction of gas flow. This down flow, or counter flow, in the superheater and economizer sections provides heat transfer for the steam and water moving therethrough. Evaporator sections are also provided in each heat recovery steam generator, namely, a low pressure evaporator (LPEV) near the exhaust end of the stack structure and a high pressure evaporator (HPEV) near the superheater section. In these sections, water and steam flow run in the upward direction, namely like the hot gases. Since the process evaporation is exothermal, the temperature gain is the same for either directions. The hot feedwater leaving the economizer (at approximately 570.degree. F.) flows to the feedwater reservoir (70 a in FIG. 2B) of the steam drum 170 which is associated with the high pressure evaporator (HPEV). The water level in the tank is controlled. The hot feedwater in the tank (70a in FIG. 2B) of the steam drum (170 in FIG. 2B) is pumped by a high pressure circulation pump 554 through the high pressure evaporator tubes (261 in FIG. 2B) of the HPEV, where more heat converts it into steam having a temperature of about 675.degree. F. This steam is supplied back into the drum, namely to the moisture separator section (70b in FIG. 2B) where the remaining moisture is removed. Thus, dry steam goes from there to the superheater where it reaches an output temperature of about 952.degree. F. This is the steam supplied, from that particular boiler of FIGS. 2A, 2B, into the supply line STL of FIG. 1 by the common header HD which one boiler (BLR#1, BLR#2) after start-up of the associated gas turbine and after-burner to the common header HD while the latter is passing steam to the supply line STL from the other boiler (BLR#2, BLR#1) in full operation [col. 3, lines 25-col. 4, line 2]” 
Furthermore, the perpendicular nature of the HRSG systems 20, 21 with the steam turbine, i.e. the steam turbine centerline is disposed perpendicular to the first HRSG centerline, is both 1) clearly illustrated in the CN reference and 2) specifically taught [see abstract which teaches the steam turbine is perpendicular to the gas turbine axial directions, which have the HRSGs centerline inline with the gas turbines].
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   Accordingly, applicant’s arguments fail to persuade.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

February 10, 2021